--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.43
 
 
PROMISSORY NOTE
 

$100,000.00  
    Orange County, California
 
 May 27, 2009

                                                                                   
FOR VALUE RECEIVED, the undersigned, Location Based Technologies, Inc., a Nevada
corporation  (referred to herein as the “Borrower”), hereby unconditionally
promises to pay to the order of Netgain Financial, Inc., its endorsees,
successors and assigns (the “Holder”), in lawful money of the United States, the
principal sum of One Hundred Thousand Dollars ($100,000).
 
1.           Terms of Repayment.  Principal of and interest on this Note shall
be due six months from date of issuance or upon a minimum of Five Million
Dollars ($5,000,000) net to the company is raised.
 
a.           Upon the execution and delivery of this Note, the Holder shall
disburse to the Borrower the sum of $100,000, which is the principal amount. All
remaining amounts outstanding under this Note shall mature and become due and
payable in full on November 27, 2009 (the "Maturity Date"), subject to any prior
payment required by this Note, including, without limitation.
 
b.           The Lender shall receive 25,000 shares of the Company's restricted
common stock.  The Holder shall receive the stock certificate within ten (10)
business days of signing.


2.           Interest Rate.  This Note shall accrue interest on the principal
for a period of six (6) months from the date of this Note at a rate of twelve
percent (12%) per annum (the “Interest Rate”).  Interest shall be calculated on
the basis of a 365-day year for the actual number of days elapsed. All payments
hereunder are to be applied first to the payment of accrued interest, and the
remaining balance to the payment of principal.


3.           Conversion.  At the option of the Company and upon approval from
the Holder, the principal and accrued interest may be converted into shares of
the Company’s restricted common stock.  The conversion rate is determined as the
average closing stock price of the Company’s common stock for the ten (10)
business days prior to the conversion grant date.


4.           Events of Default.  If any of the events of default specified in
this Section shall occur, Holder may, so long as such condition declare the
entire principal and unpaid accrued interest hereon immediately due and payable,
by notice in writing to the Company, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:
 
a.           Default in the payment of the principal or unpaid accrued interest
of this Note when due and payable; or
 
b.           Filing of bankruptcy proceedings involving the Company.
 
5.           Successors and Assigns: Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.
 
1

--------------------------------------------------------------------------------




6.           Prepayment.  This Note may be prepaid in whole or in part, at any
time, without the prior written consent of the Lender. 
 
7.           Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
8.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.


9.           Heading; References.  The headings have been inserted for
convenience only and are not to be considered when construing the provisions of
this Agreement.


      10.          Entire Agreement.  This Agreement constitutes the entire
understanding between the parties hereto in respect of the terms of this Note by
the Holder and by the Company, superseding all negotiations, prior discussions,
prior written, implied and oral agreements, preliminary agreements and
understandings with Company or any of its officers, employees or agents.
 
 
IN WITNESS WHEREOF, the undersigned has executed this Promissory Note as of the
date first set forth above.
 
The “Holder”

         
By:
   
 
 
Name: Brian C. Quinn
Netgain Financial, Inc.
   
 
 

 
The “Borrower”: Location Based Technologies, Inc.

         
By:
   
 
 
Name:  Joseph F. Scalisi
CDO & Co-President
   
 
 


2